DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the second outer lip" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovach (2004/0255727).

In reference to claim 1, Kovach discloses an apparatus comprising: a driving stem (12) comprising a first end (14) and a second end (16), wherein the driving stem contains a first hollow recess (at 30 or at 62, Figures 1 and 2), the first end comprising a first opening interface (28) which connects to the first hollow recess (Figure 2), and a first plurality of prongs (36) attached to the first opening interface, wherein at least two of the first plurality of prongs have an inward facing surface (40) a first distance (see figure below) from a first center of the first opening interface (Figures 1-6). 

[AltContent: textbox (Outer lip)][AltContent: textbox (Inner lip)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: connector][AltContent: textbox (First distance 
from center)]
    PNG
    media_image1.png
    395
    429
    media_image1.png
    Greyscale



In reference to claim 5, Kovach discloses that the first plurality of prongs contains 3, 4, or 6 prongs (Figure 3) and wherein the inward facing surface of the first plurality of prongs is substantially flat (at least in portions thereof, see lower portion of prong 36 in the figure below or see 2nd interpretation of being “substantially” flat in the annotated figure below) in a direction (i.e. vertical) substantially perpendicular to the first opening interface (see figure below). 

[AltContent: textbox (2nd Interpretation of “Substantially”
flat portion )][AltContent: ][AltContent: textbox (First opening
interface)][AltContent: connector][AltContent: textbox (Substantially
flat portion )][AltContent: ][AltContent: arrow]
    PNG
    media_image2.png
    279
    401
    media_image2.png
    Greyscale


In reference to claim 14, Kovach discloses that the second end (16) includes a second opening interface (22) which connects (by element 12 or from the inner “two steps”) to a second hollow recess (at 30 or at the circular receptacle, similar to receptacle 62, Figure 2, that is axially inward of the second polygonal receptacle, see paragraph 26, “The illustrated second polygonal receptacle 84 in the second end portion 16 is substantially identical to the second polygonal receptacle 60 in the first end portion 14 and is therefore not described in detail.” ); and a second plurality of prongs (68) is attached to the second opening interface, wherein at least two of the second plurality of prongs have an inward facing surface (72) a second distance (see figure below) from a second center of the second opening interface (see figure below). 

[AltContent: textbox (Second outer lip)][AltContent: ][AltContent: connector][AltContent: textbox (Second
distance)][AltContent: arrow]
    PNG
    media_image3.png
    289
    391
    media_image3.png
    Greyscale


In reference to claim 16, Kovach discloses that the second plurality of prongs is attached directly to a second outer lip (see figure above). 

In reference to claim 18, Kovach discloses that the first hollow recess (lower 30 in Figure 2) and the second hollow recess (upper 30, in Figure 2) are connected (by element 12) or are unconnected (at 32, Figure 2).


In reference to claim 20, Kovach discloses that at least one of the first opening interface and the second opening interface is attached to the driving stem by a hinge, or at least one of the first opening interface and the second opening interface is directly attached to the driving stem (Figure 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 12, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach (2004/0255727).

In reference to claim 2, Kovach discloses the claimed invention as previously discussed above and further discloses that the first opening interface comprises a first inner lip (formed as the inner surface of 28 or see figure above) and a first outer lip (at 56 or see figure above), but lacks specifically disclosing that, a longest span across the first opening interface of the first inner lip is from about 0.5 mm to 4 mm less than a longest span across the first opening interface of the first outer lip. However, the applicant fails to provide any criticality in having the particular range of the longest span extending In re Aller, 105 USPQ, 233. In this situation, one could provide any desired length of the longest span including being about 0.5 mm to 4 mm less than a longest span across the first opening interface of the first outer lip, depending on the particular needs of the user. For example, depending on the particular size of object being rotated, one could provide the longest span within the claimed range in order to more effectively engage with and prevent any unwanted disconnection with the desired workpiece during normal operation. 

In reference to claim 3, Kovach discloses that the first plurality of prongs is attached directly to the first outer lip (Figure 3). 

In reference to claim 6, Kovach discloses the claimed invention as previously discussed above, but lacks specifically disclosing that, the first distance is from about 1/8 inch to about 1/2 inch or from about 3 mm to about 15 mm. However, the applicant fails to provide any criticality in having the particular ranges of the first distance being about 1/8 inch to about 1/2 inch or from about 3 mm to about 15 mm or that that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only In re Aller, 105 USPQ, 233. In this situation, one could provide any desired distance for the first distance including being from about 1/8 inch to about 1/2 inch or from about 3 mm to about 15 mm, depending on the particular needs of the user. For example, depending on the particular size of object being rotated, one could provide the first distance within the claimed ranges in order to increase the versatility of the device such that various sizes of workpieces could be rotated more effectively while preventing any unwanted disconnection with the desired workpiece during normal operation.

In reference to claim 7, Kovach discloses the claimed invention as previously discussed above, but lacks specifically disclosing that, the first distance is configured to fit a nut selected from the group consisting of a 1/4 inch nut, a 5/16 inch nut, a 3/8 inch nut, a 7/16 inch nut, a 1/2 inch nut, a 9/16 inch nut, a 5/8 inch nut, a 3/4 inch nut, a 7/8 inch nut, and a 1 inch nut; or the first distance is configured to fit a nut selected from the group consisting a 6 mm nut, a 7 mm nut, a 8 mm nut, a 10 mm nut, a 12 mm nut, a 14 mm nut, a 16 mm nut, a 18 mm nut, and a 20 mm nut. However, the applicant fails to provide any criticality in having the particular ranges of the first distance being 1/4 inch nut, a 5/16 inch nut, a 3/8 inch nut, a 7/16 inch nut, a 1/2 inch nut, a 9/16 inch nut, a 5/8 inch nut, a 3/4 inch nut, a 7/8 inch nut, and a 1 inch nut; or the first distance is configured to fit a nut selected from the group consisting a 6 mm nut, a 7 mm nut, a 8 mm nut, a 10 mm nut, a 12 mm nut, a 14 mm nut, a 16 mm nut, a 18 mm nut, and a 20 mm nut or that that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or In re Aller, 105 USPQ, 233. In this situation, one could provide any desired distance for the first distance including being configured to fit 1/4 inch nut, a 5/16 inch nut, a 3/8 inch nut, a 7/16 inch nut, a 1/2 inch nut, a 9/16 inch nut, a 5/8 inch nut, a 3/4 inch nut, a 7/8 inch nut, and a 1 inch nut; or the first distance is configured to fit a nut selected from the group consisting a 6 mm nut, a 7 mm nut, a 8 mm nut, a 10 mm nut, a 12 mm nut, a 14 mm nut, a 16 mm nut, a 18 mm nut, and a 20 mm nut, depending on the particular needs of the user. For example, depending on the particular size of object being rotated, one could provide the first distance within any of the claimed ranges in order to increase the versatility of the device such that various sizes of workpieces could be rotated more effectively while preventing any unwanted disconnection with the desired workpiece during normal operation.

In reference to claim 12, Kovach discloses the claimed invention as previously discussed above, but lacks specifically disclosing that, a distance between the first end and the second end is from about 2 cm to about 30 cm. However, the applicant fails to provide any criticality in having the particular range of the distance between the first end and the second end being from about 2 cm to about 30 cm or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any desired distance between the first end and the second end including being from about 2 cm to about 30 cm, 

In reference to claim 13, Kovach discloses the claimed invention as previously discussed above, but lacks specifically disclosing that, a length of the first plurality of prongs in a direction substantially perpendicular to the first opening interface is from 1 mm to about 8 mm. However, the applicant fails to provide any criticality in having the particular range of the length of the first plurality of prongs in a direction substantially perpendicular to the first opening interface being from 1 mm to about 8 mm or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any length of the first plurality of prongs including being from 1 mm to about 8 mm, depending on the particular needs of the user. For example, depending on the particular size of workpiece being used one could provide shorter or longer prong lengths in order to more effectively engage and prevent any unwanted disconnection with the workpiece during normal operation. 

In reference to claim 15, Kovach discloses the claimed invention as previously discussed above and further discloses that the second opening interface comprises a second inner lip and a second outer lip (see figure below), but lacks specifically In re Aller, 105 USPQ, 233. In this situation, one could provide any desired length of the longest span including being about 0.5 mm to 4 mm less than a longest span across the second opening interface of the second outer lip, depending on the particular needs of the user. For example, depending on the particular size of object being rotated, one could provide the longest span within the claimed range in order to more effectively engage with and prevent any unwanted disconnection with the desired workpiece during normal operation. 
[AltContent: textbox (Second inner lip at either location)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second outer lip)][AltContent: ]
    PNG
    media_image3.png
    289
    391
    media_image3.png
    Greyscale



In reference to claim 17, Kovach discloses the claimed invention as previously discussed above and further show that the first distance and the second distance are the same or different (Figure 2), but lacks specifically disclosing that, the second distance is from about 1/8 inch to about 1/2 inch or from about 3 mm to about 15 mm. However, the applicant fails to provide any criticality in having the particular ranges of the second distance being about 1/8 inch to about 1/2 inch or from about 3 mm to about 15 mm or that that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any desired distance for the second distance including being from about 1/8 inch to about 1/2 inch or from about 3 mm to about 15 mm, depending on the particular needs of the user. For example, depending on the particular size of object being rotated, one In re Aller, 105 USPQ, 233. In this situation, one could provide any desired distance for the second distance including being configured to fit 1/4 inch nut, a 5/16 inch nut, a 3/8 inch nut, a 7/16 inch nut, a 1/2 inch nut, a 9/16 inch nut, a 5/8 inch nut, a 3/4 inch nut, a 7/8 inch nut, and a 1 inch nut; or the second distance being configured to fit a nut selected from the group consisting a 6 mm nut, a 7 mm nut, a 8 mm nut, a 10 mm nut, a .

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach (2004/0255727) in view of Goacher Sr. (7069820). 

In reference to claim 8, Kovach discloses the claimed invention as previously mentioned above, but lacks, forming the driving stem from at least one of a metal, a polymer, or a composite. However, Goacher Sr. teaches that it is old and well known in the art at the time the invention was made to provide hand tool (10) including forming a driving stem (16) from at least one of a metal, a polymer, or a composite (Column 5, Lines 36-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Kovach, with the known technique of forming a driving stem from a polymer, as taught by Goacher Sr., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows a user to visually inspect the interior of the device during normal operation and/or which also provides a nonconductive insulated stem. 
		


In reference to claim 11, Goacher Sr. discloses that the non-conductive material comprises a rubber, a polymer, a non-conductive metal, or a wood containing material (Column 5, Lines 36-37).

Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Kovach (2004/0255727) in view of Machovsky (6698317) or Talbot (6477924). 

In reference to claim 9, Kovach discloses the claimed invention as previously mentioned above, but lacks, forming the driving stem from; aluminum, chromium, copper, iron, lead, magnesium, nickel, silver, tin, titanium, zinc, or an alloy or carbide thereof; or comprises an acrylonitrile butadiene styrene, a nylon 6, a nylon 6-6, a polyamide, a polybutylene terephthalate, a polycarbonate, a polyetheretherketone, a polyetherketone, a polyethylene terephthalate, a polyimide, a polyoxymethylene plastic, a polyphenylene sulfide, a polyphenylene oxide, a polysulphone, a polytetrafluoroethylene, or a copolymer or blend thereof. However, Machovsky teaches that it is old and well known in the art at the time the invention was made to provide hand tool (20) including forming a driving stem (22) from aluminum, chromium, copper, iron, lead, magnesium, nickel, silver, tin, titanium, zinc, or an alloy or carbide thereof (see Column 3, Line 35 and note that “steel” includes “iron” thereby meeting the limitation of the claim). In addition, Talbot . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuca (5542321) discloses a basin wrench having two opposing ends that including prongs (formed between adjacent grooves [30] or [31] respectively, Figure 2). Gammon (6701807) teaches of forming a socket (30) having prongs (31) directly attached to an outer lip of the socket and includes an inner lip (at 36) having a smaller diameter than the outer lip (Figure 2). And, Marasco (D544007) shows a tool interface having one end that is formed with a plurality of prongs attached to an outer lip, wherein an inner lip is provided with a smaller diameter than the outer lip (See central opening which forms the inner lip and the outer circumferential portion of the tool head forms the outer lip, Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723